DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 13 November 2020 has been received and made of record.  Claims 1-4, 6, 11, and 14 have been amended.  Applicant's amendments to the claims have overcome each and every objection  and U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 14 August 2020.

Response to Arguments
Applicant’s arguments, see Remarks, filed 13 November 2020, with respect to the rejection(s) of claim(s) 1, 11, and 14 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rakowski et al. (U.S. Patent Publication 2007/0283049). The new rejection is detailed below.

Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 11, and 14 a response is considered necessary for several of applicant's arguments since references Chang and Kopchik will continue to be used to meet several dependent claim limitations.



In response to applicant's argument that Kopchik is nonanalogous art, (Page 10) it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kopchik, similarly to the Instant Application and Chuaprasort, shows automatically customizing a client device for the current user.  ([0004]) The device is automatically configured by reading/recovering the profile/computer settings of the user from a smart card. ([0022-0023]; [0028])  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chuaprasort et al. (U.S. Patent Publication 2014/0215602), hereinafter Chuaprasort, in view of Rakowski et al. (U.S. Patent Publication 2007/0283049), hereinafter Rakowski.

A method for automatically activating a configuration of a communication terminal that is customized depending on a current user of the terminal, (i.e. main compute node) wherein the method comprises the following acts performed by a device: (i.e. main compute node) ([0010]; [[0040-0041]; Fig. 4; i.e. A method performed by the main compute node containing a processor/processing circuit and memory containing instructions to perform the method.)
identifying, at a current time, the current user (i.e. user ID2) in possession of said terminal, ([0010]; [0030])
recovering at least one item of settings information (i.e. profiles associated with user) of said terminal, 
recovering said at least one item of usage data (i.e. cookie/state information) of at least one communication terminal (i.e. main compute node) having been used by said current user before the current time, ([0019]; [0021]; [0034]; [0025]; [0022]; i.e. The cookies/state information of a user previously using the computer is loaded/recovered.)
configuring said terminal that the current user has in possession with said at least one recovered item of usage data  ([0026]; [0030])
However, Chuaprasort fails to show
said at least one item of settings information defining a recovery rule of at least one item of usage data
recovering said at least one item of usage data of at least one communication terminal having been used by said current user before the current time, depending on said recovery rule, and 
configuring said terminal that the current user has in possession with said at least one recovered item of usage data depending on said recovery rule.

recovering at least one item of settings information (i.e. synchronization preferences) of said terminal, said at least one item of settings information defining a recovery rule (i.e. which applications and components of applications are to be synchronized) of at least one item of usage data, ([0027]; i.e. configuration information) ([0050], lines 1-6; [0074]; [0114]; Fig. 8; i.e. The synchronization manager on the client device recovers the synchronization information in order to determine which applications need to be synchronized.)   
recovering said at least one item of usage data of at least one communication terminal (i.e. another client device associated with the user) having been used by said current user before the current time, depending on said recovery rule, and ([0049]; [0050]; [0051])
configuring said terminal that the current user has in possession with said at least one recovered item of usage data depending on said recovery rule. ([0051], lines 7-15)
Rakowski and Chuaprasort are considered analogous art because they involve configuring a device for a user. Chuaprasort shows identifying a user and loading a profile for that user on the device. Rakowski shows that the profile may contain synchronization preferences of the user identifying which application and application components should be loaded. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuaprasort to incorporate the teachings of Rakowski wherein said at least one item of settings information defining a recovery rule of at least one item of usage data, recovering said at least one item of usage data of at least one communication terminal having been used by said current user before the current time, depending on said recovery rule, and configuring said terminal that the current user has in possession with said at least one recovered item of usage data depending on said recovery rule. Doing so allows the user to customize which applications are consistent between devices.


The method as claimed in claim 1, wherein, if a previous user, different from the current user, has used the terminal before the current time, the following is implemented: (Chuaprasort: [0010]: Rakowski: [0003], lines 7-8; i.e. A computer may be used by more than one user.)
recovering at least one item of settings information, (Chuaprasort: i.e. profiles of user ID1 : Rakowski: synchronization preferences) associated with the previous user, of said terminal, (Chuaprasort: [0034]; [0016]; i.e. Which profiles are associated with a previous user of the terminal are recovered when the previous user is detected.: Rakowski: [0050], lines 1-6; [0074]; [0114]; Fig. 8; i.e. The synchronization manager on the client device recovers the synchronization information for the current user of the multiple users. )
recovering at least one item of usage data (Chuaprasort: i.e. cookies associated with user ID1 : Rakowski: i.e. configuration information) of said terminal having been used by said previous user, depending on said at least one recovered item of settings information, associated with the previous user, (i.e. profiles of user ID1) of said terminal, (Chuaprasort: [0019]; [0021]; [0034]; [0025]; [0022] : Rakowski: ([0049]; [0050]))
applying confidentiality processing (Chuaprasort: i.e. open web pages are closed/cookies are archived and encrypted in a compressed file : Rakowski: i.e. usage data is encrypted before being sent to the synchronization server for storage) to said at least one recovered item of usage data (Chuaprasort: i.e. cookies associated with user ID1 : Rakowski: i.e. configuration information) of said terminal having been used by said previous user, depending on said at least one recovered item of settings information, associated with the previous user, of said terminal. (Chuaprasort: [0030] : Rakowski: [0114]; [0051]; i.e. A user’s synchronization preferences may include which types of usage data should be encrypted before being stored at the synchronization server.)

Regarding claim 4, Chuaprasort in view of Rakowski shows all of the features with respect to claim 3 as outlined above. Chuaprasort in view of Rakowski further shows
The method as claimed in claim 3, wherein, when the previous user has been identified before the recovery of said at least one item of settings information, associated with the previous user, of said terminal, said at least one recovered item of settings information, associated with the previous user, of said terminal, is an item of information predefined by said previous user. (Rakowski: [0034]; [0114]; Fig. 8; i.e. each user of the client device may have their own predefined synchronization preferences)

Regarding claim 6, Chuaprasort in view of Rakowski shows all of the features with respect to claim 3 as outlined above.  Chuaprasort in view of Rakowski further shows
The method as claimed in claim 3, wherein the confidentiality processing applied to said at least one recovered item of usage data of the previous user implements the following: 
copying all or some of recovered usage data of said terminal having been used by said previous user (i.e. cookies/history) into a storage space (i.e. encrypted file of TPM secure storage) associated with the previous user, and/or (Chuaprasort: [0030]; [0019])
deleting all or some recovered usage data of said terminal having been used by said previous user from said terminal, and/or 
disconnecting the previous user from all or some of the secure resources (i.e. open web pages) that the previous user accessed. (Chuaprasort: [0030]; i.e. open web pages are automatically closed) 

Regarding claim 9, Chuaprasort in view of Rakowski shows all of the features with respect to claim 1 as outlined above. Chuaprasort in view of Rakowski further shows
The method as claimed in claim 1, wherein, for any current or previous user under consideration, when recovering the usage data, at least some usage data are configured in a format that is able to be used by the terminal at the current time. (Chuaprasort: [0026]; [0030]; i.e. The cookies are restored and the current user is logged into a webpage based on the cookie, thereby being configured in a format that is able to be used by the terminal at the current time.)

Regarding claim 11, this device claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 12, Chuaprasort in view of Rakowski shows
A communication terminal (i.e. main compute node) comprising a device (i.e. desktop computer) as claimed in claim 11.  (Chuaprasort: [0010]; i.e. Chuaprasort in view of Rakowski shows all of the features of claim 11 as detailed above in the rejection of claim 1.)

Regarding claim 14, Chuaprasort shows
A non-transitory computer-readable recording medium on which there is recorded a computer program comprising program code instructions for executing when said program is executed by a computer, (i.e. main compute node) wherein the program code instructions configure the computer to perform acts comprising: ([0010]; [0040-0041])
automatically activating a configuration of a communication terminal that is customized depending on a current user of the terminal, wherein the activating comprises:  ([0010]; [0022]; [0030]; i.e. When a user logs in the profile of the user is loaded onto the main compute node, thereby restoring the main compute node into a configuration including cookies and internet history of the user.)
identifying, at a current time, the current user (i.e. user ID2) in possession of said terminal, ([0010]; [0030])
recovering at least one item of settings information (i.e. profiles associated with user) of said terminal, ([0016]; [0034]; i.e. Which profiles are associated with a user of the terminal are recovered.) 
recovering said at least one item of usage data (i.e. cookie/state information) of at least one communication terminal (i.e. main compute node) having been used by said current user before the current time([0019]; [0021]; [0034]; [0025]; [0022]; i.e. The cookies/state information of a user previously using the computer is loaded/recovered.)
configuring said terminal that the current user has in possession with said at least one recovered item of usage data ([0026]; [0030])
However, Chuaprasort fails to show
said at least one item of settings information defining a recovery rule of at least one item of usage data
recovering said at least one item of usage data of at least one communication terminal having been used by said current user before the current time, depending on said recovery rule, and 
configuring said terminal that the current user has in possession with said at least one recovered item of usage data depending on said recovery rule.
Rakowski shows
recovering at least one item of settings information (i.e. synchronization preferences) of said terminal, said at least one item of settings information defining a recovery rule (i.e. which applications and components of applications are to be synchronized) of at least one item of usage data, ([0027]; i.e. configuration information) ([0050], lines 1-6; [0074]; [0114]; Fig. 8; i.e. The synchronization manager on 
recovering said at least one item of usage data of at least one communication terminal (i.e. another client device associated with the user) having been used by said current user before the current time, depending on said recovery rule, and ([0049]; [0050]; [0051])
configuring said terminal that the current user has in possession with said at least one recovered item of usage data depending on said recovery rule. ([0051], lines 7-15)
Rakowski and Chuaprasort are considered analogous art because they involve configuring a device for a user. Chuaprasort shows identifying a user and loading a profile for that user on the device. Rakowski shows that the profile may contain synchronization preferences of the user identifying which application and application components should be loaded. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuaprasort to incorporate the teachings of Rakowski wherein said at least one item of settings information defining a recovery rule of at least one item of usage data, recovering said at least one item of usage data of at least one communication terminal having been used by said current user before the current time, depending on said recovery rule, and configuring said terminal that the current user has in possession with said at least one recovered item of usage data depending on said recovery rule. Doing so allows the user to customize which applications are consistent between devices.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chuaprasort in view of Rakowski in view of Chang et al. (U.S. Patent Publication 2015/0215398), hereinafter Chang.
Regarding claim 2, Chuaprasort in view of Rakowski shows all of the features with respect to claim 1 as outlined above.  However, Chuaprasort in view of Rakowski fails to show 
wherein, throughout the entire duration of use of the terminal by the current user, the following is implemented: 
analyzing actions of the current user in relation to said terminal, 
for a given action, recovering or not recovering an item of usage data of said terminal corresponding to said given action and to support elements for said action, in association with the time at which the action was implemented, depending on said recovery rule. 
Chang shows
wherein, throughout the entire duration of use of the terminal (i.e. client) by the current user, the following is implemented: ([0031], lines 1-15) 
analyzing actions (i.e. using/invoking a synchronized web browser) of the current user in relation to said terminal, ([0025]; [0021], lines 7-11; i.e. When a user invokes a web browser, the user will automatically be logged into the email portal.)
for a given action, recovering or not recovering (i.e. User name and password for email would be recovered to log the user into the email portal, as well as, history that the user was logged into the email portal on a first device.) an item of usage data (i.e. synchronizable data/user information) of said terminal corresponding to said given action and to support elements ([0007]; i.e. personalized information for web browser ) for said action, in association with the time at which the action was implemented, (i.e. The user is automatically logged into the email portal when invoking the web browser.) depending on said recovery rule (i.e. privacy settings). ([0022]; [0025]; i.e. The user may limit the type of information that is stored and therefore recovered when invoking the browser using the privacy settings.)
Chang and Chuaprasort in view of Rakowski are considered analogous art because they involve web browser synchronization.  Chuaprasort in view of Rakowski shows that a user may define synchronization preferences for applications associated with a browser.  The applications are .

Claims 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuaprasort in view of Rakowski in view of Kopchik (U.S. Patent Publication 2004/0128389), hereinafter Kopchik.
Regarding claim 5, Chuaprasort in view of Rakowski shows all of the features with respect to claim 3 as outlined above.  However, Chuaprasort in view of Rakowski fails to show
The method as claimed in claim 3, wherein, when the previous user  has not been identified before the recovery of said at least one item of settings information, associated with the previous user, of said terminal, said at least one item of settings information associated with the previous user is established beforehand by default.  
Kopchik shows
wherein, when the previous user ([0026]; i.e. The system may have any number of users that load their settings from a personal smart card.) has not been identified before the recovery of said at least one item of settings information, ([0020]; [0021]) associated with the previous user, of said terminal, said at least one item of settings information associated with the previous user is established beforehand by default. ([0035]; i.e. If a smart card/user has not been identified then original/default settings will be recovered.)
Kopchik and Chuaprasort in view of Rakowski are considered analogous art because they involve automatically loading user profiles for a current user.  Chuaprasort shows that the profiles may be stored on other terminals of the user and loaded onto the main compute node when necessary.  ([0018]) Kopchik shows that there may be a default profile that is loaded when no user is detected.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuaprasort in view of Rakowski to incorporate the teachings of Kopchik wherein when the previous user  has not been identified before the recovery of said at least one item of settings information, associated with the previous user, of said terminal, said at least one item of settings information associated with the previous user is established beforehand by default.  Doing so provides that a user who is unknown to the system may be given a default profile to use. 

Regarding claim 7, Chuaprasort in view of Rakowski shows all of the features with respect to claim 3 as outlined above.  However, Chuaprasort in view of Rakowski fails to show 
The method as claimed in claim 3, wherein at least one item of usage data of said terminal having been used by said previous user that has been recovered is selected from settings information, associated with the previous user, of said terminal in order to configure said terminal in an operating state in which said terminal was when the previous user finished using the terminal at a time preceding the current time. 
Kopchik shows
wherein at least one item of usage data of said terminal having been used by said previous user that has been recovered is selected from settings information, ([0020]; [0021]) associated with the previous user, of said terminal in order to configure said terminal in an operating state in which said terminal was when the previous user finished using the terminal at a time preceding the current time. ([0033]; [0004]; [0005]; i.e. The previous user’s settings may be updated at any time and saved to the smart card, thereby allowing the previous user at any time to return to an operating state that they were previously in.)
Kopchik and Chuaprasort in view of Rakowski are considered analogous art because they involve automatically loading user profiles for a current user.  Chuaprasort shows that the profiles may be stored on other terminals of the user and loaded onto the main compute node when necessary.  ([0018]) Kopchik shows that the profile information may be loaded from a smart card that may be updated by the user at any time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuaprasort in view of Rakowski to incorporate the teachings of Kopchik wherein at least one item of usage data of said terminal having been used by said previous user that has been recovered is selected from settings information, associated with the previous user, of said terminal in order to configure said terminal in an operating state in which said terminal was when the previous user finished using the terminal at a time preceding the current time.  Doing so provides that the user may update their desired profile at any time.

Regarding claim 10, Chuaprasort in view of Rakowski shows all of the features with respect to claim 1 as outlined above.  However, Chuaprasort in view of Rakowski fails to show
wherein, for any current or previous user under consideration, the settings information associated with said user under consideration differs according to a type of terminal liable to be used by said user under consideration.
Kopchik shows
wherein, for any current or previous user under consideration, the settings information ([0039]) associated with said user under consideration differs according to a type of terminal (i.e. work computer or home computer) liable to be used by said user under consideration. ([0005]; [0044] lines 1-8; i.e. A user may have different settings for different types of computers they are using.  Thereby, having different environments for different environment terminals that they are liable to use.)
Kopchik and Chuaprasort in view of Rakowski are considered analogous art because they involve automatically loading user profiles for a current user.  Chuaprasort shows that the profiles may be stored on other terminals of the user and loaded onto the main compute node when necessary.  ([0018]) Kopchik shows that the profile may be loaded from a smartcard carried by the user wherein different profiles may be associated with different environments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuaprasort to incorporate the teachings of Kopchik wherein, for any current or previous user under consideration, the settings information associated with said user under consideration differs according to a type of terminal liable to be used by said user under consideration.  Doing so provides that any computer of the user may be customized to the environment that they desire. (Kopchik: [0003])

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451